 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Complaint of Julio Salas and Monica Salas          No. CV-18-08019-PCT-JJT
10    As owners of the vessel “AZ 5368 BG.: and          ORDER
      her engines, tackle, appurtenances, etc.,
11
                    Plaintiffs-in-Limitation.
12
      For Exoneration from or Limitation of
13    Liability.
14
15          At issue is Plaintiffs-in-Limitation Julio Salas and Monica Salas’s Motion for
16   Default Judgment as to all possible claimants, known or unknown, who have not filed and
17   served their claims or answers for claims arising out of the August 6, 2017 Incident
18   Involving the Vessel (Doc. 49). The posture of this Motion is somewhat unusual, as
19   Plaintiffs-in-Limitation do not seek to obtain money or other damages from any possible
20   claimants in this matter, as is traditionally the function of a default judgment. But the Court
21   recognizes that default judgment has been awarded in similarly situated cases and will enter
22   it here, where Plaintiffs-in-Limitation seek to limit the universe of potential claimants who
23   may file claims in this matter. See Tanguis v. Westchester MV, 2003 WL 200448 at *2
24   (E.D. La. April 25, 2003).
25          However, under Fed. R. Civ. P. 54(b), “when an action presents more than one claim
26   for relief, . . . the court may direct entry of a final judgment as to one or more, but fewer
27   than all, claims or parties only if the court expressly determines that there is no just reason
28
 1   for delay.” Here, Plaintiffs-in-Limitation do not attempt to demonstrate there is no just
 2   reason for delay of entry of a partial final judgment, nor does the Court so find.
 3          IT IS THEREFORE ORDERED granting in part Plaintiffs-in-Limitations’
 4   Motion for Default Judgment as to all possible claimants, known or unknown, who have
 5   not filed and served their claims or answers for claims arising out of the August 6, 2017
 6   Incident Involving the Vessel (Doc. 49).
 7          IT IS FURTHER ORDERED that Plaintiffs-in-Limitation Julio Salas and Monica
 8   Salas will be entitled to judgment as against all claimants, known and unknown, who have
 9   not filed their claim or otherwise appeared in this action, except to the extent that such
10   claimant(s) can demonstrate good cause for the Court to set aside the default judgment
11   under Fed. R. Civ. P. 55(c) and 60(b).
12          Dated this 16th day of August, 2019.
13
14                                            Honorable John J. Tuchi
                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
